Citation Nr: 1202842	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  09-32 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for complications arising from a total left knee arthroplasty performed by VA in March 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to January 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for compensation benefits under 38 U.S.C.A. § 1151 for complications arising from a total left knee arthroplasty performed by VA in March 2005.

On a VA Form 9 (Appeal to Board of Veterans' Appeals) dated in August 2009, the Veteran checked a box indicating that he wanted to appear at a Board hearing in Washington, DC.  In March 2011, the Board notified him of the date, time, and location of the requested hearing.  However, according to the record, he subsequently withdrew his hearing request.

For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Title 38 U.S.C.A. § 1151 provides, in pertinent part, that a veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011).

To determine whether a veteran has additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination to the veteran's condition after such care, treatment, or examination has stopped.  38 C.F.R. § 3.361(b) (2011).  VA considers each involved body part or system separately.  Id.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability.  38 C.F.R. § 3.361(c)(1) (2011).  Merely showing that a veteran received care, treatment, or examination, and that the veteran has additional disability, does not establish cause.  Id.

Hospital care, medical or surgical treatment, or examination cannot cause the continuation or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2011).  Additional disability caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3) (2011).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d) (2011).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's, informed consent.  38 C.F.R. § 3.361(d)(1) (2011).

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(1) (2011).  Minor deviations from the requirements of § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Id.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b), as in emergency situations.  Id.

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2) (2011).  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2011).

In the present case, the evidence shows that the Veteran underwent a total left knee arthroplasty for osteoarthritis of the left knee at the VA Medical Center (VAMC) in Asheville, North Carolina, in March 2005.  In the months following, the femoral component of the prosthesis became loose.  In September 2006, at the same facility, he underwent a revision of the total left knee arthroplasty involving an exchange of the femoral component and tibial polyethylene liner.  An open, extensive synovectomy was also performed.  The Veteran remained symptomatic, with pain, swelling, and limited motion, and he underwent manipulation under anesthesia (MUA) and arthroscopic debridement of scar tissue and arthrofibrosis at the Asheville VAMC in December 2006.  More recent evidence shows that he continues to have problems with the knee, with severe pain, swelling, limited motion, and questionable indications of loosening on the tibial side of the prosthesis.

The Veteran is seeking § 1151 compensation for complications arising from the original surgery performed in March 2005.  In April 2007, he advanced argument to the effect that he suffered additional disability as a result of VA's failure to provide physical therapy following that surgery.  More recently, in October 2011, his representative has advanced argument to the effect that the Veteran's informed consent was not obtained prior to the surgery in March 2005.  The representative argues that the Veteran was not made aware that the initial surgery could result in additional surgeries and further disability.  If he had been, he would not have opted for the surgery.

Generally speaking, when VA receives a complete or substantially complete application for benefits, it is required to make reasonable efforts to help the claimant obtain evidence necessary to substantiate his claim, to include relevant records from Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2011).  VA is also required to provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).

In the present case, although there is evidence in the claims file that VA obtained the Veteran's consent for the March 2005 surgery, no copy of a signed consent form associated with that surgery, if any, is currently of record.  In addition, it does not appear that all of the VA treatment records potentially relevant to the Veteran's claim have been procured, to particularly include records of treatment from the period May 2004 to March 2005-which might offer additional insight into the status of the Veteran's disability prior to the initial surgery-and from September 2005 to August 2006-which could offer further insight into the nature and severity of subsequent complications.  

Additionally, a September 2007 treatment record contains a reference suggesting that the Veteran may be receiving disability benefits from the Social Security Administration (SSA), although the basis for the award is unclear.  Accordingly, the Veteran should be asked whether he receives the SSA benefits for his left knee and if so, the RO/AMC should request those records. 

Finally, the only medical opinion thus far obtained in connection with the Veteran's claim was procured from a VA physician who was involved in the Veteran's revision surgery in September 2006.  Under the circumstances, the Board finds that further development is necessary, to include obtaining a new medical opinion; one from a physician who heretofore has not been involved in the Veteran's care.  A remand is required.  38 C.F.R. § 19.9 (2011).

For the reasons stated, this case is REMANDED for the following actions:

1.  Ask the Veteran to indicate whether he is receiving SSA disability benefits based, in whole or in part, on the disability of his left knee.  If the Veteran responds affirmatively, request records from SSA pertaining to its consideration of the Veteran's entitlement to such benefits, to include any medical records gathered in connection therewith.  If the records are not available, the claims file should be annotated to reflect that fact, and the Veteran should be notified.

2.  Ask the VAMC in Asheville, North Carolina, to provide a complete copy of all records associated with the Veteran's total left knee arthroplasty in March 2005, including, but not limited to, all available nursing notes, laboratory results, and progress reports, whether handwritten or otherwise, and to particularly include a copy of any signed consent form(s) associated with that surgery, if such exists.  The evidence obtained, if any, should be associated with the claims file.  If any of the requested records are not available (for example, if there is no signed consent form), the claims file should be annotated to reflect that fact, and the Veteran should be notified.

3.  Obtain copies of records pertaining to any treatment the Veteran received for his left knee through the VAMC in Asheville, North Carolina, from May 2004 to March 2005, from September 2005 to August 2006, and since May 2010.  The evidence obtained, if any, should be associated with the claims file.  If the records are not available, the claims file should be annotated to reflect that fact, and the appellant should be notified.

4.  After all of the foregoing development has been completed to the extent possible, arrange to have the Veteran's claims file sent to an orthopedic surgeon at a facility other than the VAMC in Asheville, North Carolina, and who was not involved in the Veteran's 2005 and 2006 surgeries or post-surgical care.  After reviewing the claims file, the physician should offer an opinion with respect to each of the following questions:

a.  Is it at least as likely as not (i.e., is it 50 percent or more probable) that the Veteran has suffered additional disability of the left knee as a result of complications associated with the total left knee arthroplasty performed by VA in March 2005, beyond that which he would likely have experienced as a result of the continuance or natural progress of the pre-operative condition if the March 2005 surgery had not been performed?

b.  If so, was such additional disability the result of VA's failure to exercise the degree of care that would be expected of a reasonable health care provider, to include a failure to make provision for physical therapy after surgery?  

c.  Was the proximate cause of the Veteran's additional disability (if present), an event that was not reasonably foreseeable?  That is to say, was the risk of such additional disability the type of risk a reasonable health care provider would not have considered an ordinary risk of the surgery?

d.  Are the potential failure of the knee prosthesis and/or continued knee impairment following surgery the type of risks usually described by VA personnel when explaining the risks/benefits of knee replacement surgery and obtaining consent from a patient?

If the reviewing physician deems a current examination is necessary to respond to the questions, one should be scheduled.  A complete medical rationale should be provided for the opinions expressed.

5.  After conducting any additional development deemed necessary, the claim should again be reviewed.  If the benefit sought remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative, and afford them an opportunity to respond.

Thereafter, the claims file should be returned to the Board, if otherwise in order.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2011).

